department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil no cc tege eoeg et1 postf-152539-01 memorandum for judith m picken cc tege glgc area_counsel great lakes gulf coast attn david s weiner from michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities subject application of sec_530 of the revenue act of your reference tl-n-4061-01 this responds to your request for technical assistance regarding a series of questions involving the application of sec_530 of the revenue act of issue whether an employer can receive relief under sec_530 for a period following a period for which it failed to file forms 1099-misc reporting non-employee compensation conclusion yes it is possible for a taxpayer to receive sec_530 relief for a subsequent year even if in a prior year it failed to file forms if it is otherwise entitled to sec_530 relief for the subsequent year as explained below this position originates in the text of sec_530 which provides that all federal tax returns including information returns required to be filed by the taxpayer with respect to the individual for such period are filed on a basis consistent with the taxpayer’s treatment of the individual as not being an employee you provide three fact situations as follows facts situation -the service examined the employment_tax liability of taxpayer a for the year the examination ended in march of in the course of that examination the examiner determined that several of the taxpayer’s workers whom the postf-152539-01 taxpayer considered to be independent contractors were employees for federal employment_tax purposes the taxpayer did not file forms 1099-misc reporting the payments it made to those workers during the same workers performed services for taxpayer a in taxpayer a filed forms 1099-misc reporting the amounts that it paid to the workers during as non-employee compensation situation -the service examined the employment_tax liability of taxpayer b for the year the examination concluded in january of in the course of that examination the examiner determined that several of the taxpayer’s workers whom the taxpayer considered to be independent contractors were employees for federal employment_tax purposes the taxpayer filed forms 1099-misc reporting the payments it made to those workers during the examiner determined that taxpayer b was entitled to relief under sec_530 for the same workers performed services for taxpayer b in and the taxpayer did not file forms 1099-misc reporting the payments it made to those workers during forms for payments made during are not yet due situation -the service examined the employment_tax liability of taxpayer c for the year the examination ended in january of in the course of that examination the examiner determined that several of the taxpayer’s workers whom the taxpayer considered to be independent contractors were employees for federal employment_tax purposes each of the workers are performing the same services taxpayer c filed forms 1099-misc reporting the payments it made to only about half of those workers for the same workers performed services for taxpayer c in taxpayer c asked the revenue_agent if it should file forms w-2 or forms 1099-misc for discussion as explained below it is possible for an employer to receive sec_530 relief for a subsequent year even if in a prior year it failed to file forms if it is otherwise entitled to sec_530 relief for the subsequent year sec_530 provides in general -if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of the individual as not being an employee postf-152539-01 then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee emphasis added the reading of the statute to permit a period-by-period test is set forth in the independent_contractor or employee training materials which are used to train employment_tax examiners as well as employment_tax attorneys in the office_of_chief_counsel training rev tpds 84238i training materials available electronically at http www irs treas gov prod bus_info sm_bus operating html the training materials provide the following statement regarding filing information returns on page the first requirement a business must meet to obtain relief under sec_530 is timely filing of all required forms with respect to the worker for the period on a basis consistent with the business’s treatment of the worker as not being an employee this provision applies only for the period revproc_85_18 sec_3 b that is if a business in a subsequent year files all required returns on a basis consistent with the treatment of the worker as not being an employee then the business may qualify for sec_530 relief for the subsequent period if a business is not required to file relief will not be denied on the basis that the return was not filed the training materials provide the following example on page in c increased the number of mailings to five per year and raised the payment to the students to dollar_figure c continued to treat the four students as independent contractors in no forms were filed for the dollar_figure paid to each student all required information returns were filed for and c would not be entitled to relief for the year as the required information returns were not filed however c may still qualify for sec_530 relief for the subsequent years emphasis added section dollar_figure of revproc_85_18 1985_1_cb_518 regarding filing of returns provides for any period after date the relief under sec_530 will not apply even if the taxpayer has met the safe haven rules of paragraph dollar_figure of this revenue_procedure if the appropriate form_1099 postf-152539-01 has not been timely filed with respect to the workers involved see revrul_81_224 1981_2_cb_197 rev_rul holds that a taxpayer who failed to file forms for the period examined was not entitled to relief under sec_530 it does not address the question of relief for prior or subsequent periods the internal_revenue_manual employment_tax handbook contains an explanation of the reporting requirement at sec_5 consistency requirement- reporting consistency it states this provision applies only for the period revproc_85_18 sec_3 b that is if a business in a subsequent year files all required returns on a basis consistent with the treatment of the worker as not being an employee then the business may qualify for sec_530 relief for the subsequent period the employment_tax handbook goes on to state businesses that do not file timely forms consistent with their treatment of the worker as an independent_contractor may not obtain relief under the provisions of sec_530 for that worker in that year further irs publication which the examiner is required to provide to the taxpayer states relief is not available for any year you did not file the required forms 1099-misc if you filed the required forms 1099-misc for some workers but not for others relief is not available for the workers for whom you did not file forms 1099-misc thus it is possible for a taxpayer to receive sec_530 relief for a subsequent year even if in a prior year it failed to file forms if it is otherwise entitled to sec_530 relief for that year accordingly in situation taxpayer a is not entitled to relief under sec_530 for because it did not file forms 1099-misc for because taxpayer a filed forms 1099-misc for it may be entitled to relief under sec_530 for if it is otherwise entitled to sec_530 relief for that year likewise in situation taxpayer b is not entitled to relief under sec_530 for because it did not file forms 1099-misc for if taxpayer b timely files forms 1099-misc for it may be entitled to relief under sec_530 for if it is otherwise entitled to sec_530 relief for that year also in situation taxpayer c is not entitled to relief under sec_530 for as to the workers for whom taxpayer c did not file forms 1099-misc for if postf-152539-01 taxpayer c timely files forms 1099-misc for it may be entitled to relief under sec_530 for if it is otherwise entitled to sec_530 relief for that year when the examiner in situation determines that several of taxpayer c’s workers are employees and taxpayer c asks the examiner if it should file forms w-2 or forms 1099-misc for the examiner should tell taxpayer c that employers are required to file forms w-2 for employees however the examiner is also required by sec_530 to notify taxpayer c that it will not owe employment_taxes for the workers if it meets the requirements of sec_530 the examiner must provide taxpayer c with publication independent_contractor or employee which states relief is not available for any year you did not file the required forms 1099-misc if you filed the required forms 1099-misc for some workers but not for others relief is not available for the workers for whom you did not file forms 1099-misc the training materials contain an example to the same effect on page the examiner should also explain that the relief is only available if taxpayer c did not treat the workers or similar workers as employees and that if taxpayer c provides forms w-2 it is treating them as employees we hope this response is helpful to you if there are questions please contact this office pincite
